Citation Nr: 9932195	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-10 055 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for kidney disease as a result of exposure to 
herbicides.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a liver disorder as a result of exposure to 
herbicides.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for high blood pressure as a result of exposure to 
herbicides.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder as a result of exposure to 
herbicides.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for headaches as a result of exposure to 
herbicides.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder as a result of exposure to 
herbicides.

7.  Entitlement to service connection for squamous cell 
cancer of the nose as a result of exposure to herbicides.

8.  Entitlement to service connection for a lung restrictive 
disorder as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for a 
kidney disorder, a liver disorder, high blood pressure, a 
back disorder, headaches, a skin disorder, and lung 
restrictive disease.


FINDINGS OF FACT

1.  The Milwaukee RO denied service connection for kidney 
disease in March 1994.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for kidney disease.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
kidney disease is cumulative.

4.  The Milwaukee RO denied service connection for a liver 
disorder in March 1994 and the veteran did not appeal this 
decision.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a liver disorder. 

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
liver disorder is cumulative.

7.  The Milwaukee RO denied service connection for high blood 
pressure in March 1994 and the veteran did not appeal this 
decision.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for high blood pressure. 

9.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for high 
blood pressure is cumulative.

10.  The Milwaukee RO denied service connection for a back 
disorder in March 1994 and the veteran did not appeal this 
decision.

11.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disorder. 

12.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
back disorder is cumulative.

13.  The Milwaukee RO denied service connection for a 
headaches in March 1994 and the veteran did not appeal this 
decision.

14.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for headaches. 

15.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
headaches is cumulative.

16.  The Milwaukee RO denied service connection for a skin 
disorder (claimed as rashes on both legs, itching of the body 
and dry skin) in March 1994 and the veteran did not appeal 
this decision.

17.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a skin disorder (claimed as rashes 
on both legs, itching of the body and dry skin). 

18.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
skin disorder (claimed as rashes on both legs, itching of the 
body and dry skin) is cumulative.

19.  Competent evidence showing a nexus between the veteran's 
squamous cell cancer of the nose and disease or injury in 
active service, to include exposure to Agent Orange, is not 
of record.

20.  Competent evidence showing a nexus between the veteran's 
restrictive disease of the lungs and disease or injury in 
active service, to include exposure to Agent Orange, is not 
of record.


CONCLUSIONS OF LAW

1. The March 1994 decision denying service connection for 
kidney disease is final. 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for kidney disease is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The March 1994 rating decision denying service connection 
for a liver disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a liver disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The March 1994 rating decision denying service connection 
for high blood pressure is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for high blood pressure is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

7.  The March 1994 rating decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

8.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

9.  The March 1994 decision denying service connection for 
headaches is final. 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

10.  Evidence submitted to reopen the claim of entitlement to 
service connection for headaches is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

11. The March 1994 decision denying service connection for a 
skin disorder (claimed as rashes on both legs, itching of the 
body and dry skin) is final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

12.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder (claimed as rashes on 
both legs, itching of the body and dry skin) is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

13.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for squamous cell cancer of 
the nose, to include as due to exposure to Agent Orange.  38 
U.S.C.A. § 5107 (West 1991).

14.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for restrictive lung 
disease, to include as due to exposure to Agent Orange.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Decisions of the Board are final as are prior unappealed 
decisions of the RO.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991); 38 C.F.R. §§ 20.1100, 20.1103 (1999).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

The Court, when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, it must be determined if the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, the VA may evaluate the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 38 C.F.R. § 3.156(a) (1999), new and material evidence 
is defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that prior to the Agent Orange Act of 1991, 
the provisions of 38 CFR § 3.311a (since removed from VA 
regulations) governed decisions on claims for compensation 
based on exposure to herbicides (Agent Orange).  On May 3, 
1989, a U.S. District Court in San Francisco ruled in the 
Nehmer v. United States Veterans Administration, et al class 
action suit that denials under § 3.311a(d) were invalid 
because VA had erroneously applied too restrictive a standard 
in determining what conditions were associated with dioxin 
exposure.  The court stated that the correct standard was not 
proof of a causal relationship, but rather a significant 
statistical association.  VBA subsequently imposed a 
moratorium on denials under § 3.311a(d).  In May 1991, the 
court approved a Final Stipulation in the Nehmer lawsuit.  
Paragraph 3 of the Stipulation and Order required that when 
VA issued valid regulations in accordance with the Agent 
Orange Act of 1991 establishing a presumption of service 
connection for diseases determined to be associated with 
herbicide exposure, VA would readjudicate claims based on 
these diseases in which previous denials were voided by the 
court's May 3, 1989, order; and adjudicate similar claims 
that were filed subsequent to the order.  In February and 
June 1994, regulations were published creating presumptions 
of service connection for certain diseases and removing § 
3.311a from the regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Service connection may also 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999).

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.
Diseases that have been positively associated with Agent 
Orange exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e)(1999).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. § 3.307(a) (1999).

A.  Kidney disease

The veteran contends that he is entitled to service 
connection for kidney disease which he alleged was the result 
of his exposure to herbicides, including Agent Orange.  The 
RO denied this claim on the merits.  However, the Board notes 
that the San Juan RO initially denied this claim in June 
1988.  Thereafter, the veteran appealed this issue to the 
Board.  In an April 1989 decision, the Board denied service 
connection for polycystic kidney disease.  At that time, the 
evidence included the veteran's claim, service medical 
records, the veteran's statements, and VA and private medical 
evidence.  Service medical records show no complaints, 
findings, or treatment of kidney disease during service.  
Private hospital records dated in March 1986 show that the 
veteran was treated for gross hematuria.  A renal sonogram 
revealed adult polycystic kidney disease.  A January 1988 VA 
examination diagnosed polycystic kidney disease.  

At the time of the April 1989 Board decision, there was 
evidence of a current kidney disease and the veteran asserted 
that it developed as a result of his exposure to Agent Orange 
during service.  However, it was noted that there was no 
evidence of kidney disease in service, and no showing of a 
nexus between the veteran's current kidney disease and his 
active service, including exposure to Agent Orange or other 
herbicides.  That decision is final.

Pertinent evidence submitted or associated with the claims 
file since the April 1989 denial consists of VA and private 
medical records, and the veteran's statements, statements in 
support of the veteran's claim.  There has also been a 
revision of the rules and regulations pertaining to Agent 
Orange (Dioxin) exposure and the new information has been 
considered in light of the revision.  VA medical records from 
May to June 1991 show continued treatment for polycystic 
kidney disease.  Private medical records from July 1991 to 
April 1992 show continued treatment for polycystic kidney 
disease and subsequent kidney transplant.  An August 1992 VA 
examination revealed diagnosis of postoperative status renal 
transplant for end-stage renal disease with residuals.

As noted above, the change in the rule and regulations 
created presumptions of service connection for certain 
diseases to include chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  Thereafter, in 
March 1994, the Milwaukee RO reviewed the evidence and again 
denied service connection for kidney disease.  The veteran 
did not appeal this decision, and this decision is final.

Evidence received since the 1994 decision consists of copies 
of the VA medical records from April 1991 to March 1993, VA 
medical records from June 1993 to April 1998, an August 1997 
private medical record, and the veteran's statements.  The 
photocopies of VA medical records from April 1991 to March 
1993 that were of record at the time of the March 1994 rating 
decision are simply duplicative.

VA and private medical records show continued treatment for 
polycystic renal disease, status post renal transplant.  

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   
However, to the extent that the veteran contends that his 
current kidney disease is related to his service, such 
allegation is lay speculation on medical issues involving the 
etiology of a disability and does not bear directly and 
substantially to the claim on appeal and is not material.  
See Pollard v. Brown, 6 Vet. App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  While the veteran is certainly capable 
of providing evidence of symptomatology, a lay person is not 
generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, his recent 
statements are repetitive of his prior claim.  This evidence 
is not new. 

The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the Board at the time of the April 1989 decision and 
the subsequent March 1994 RO decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  None of the evidence 
submitted since the March 1994 denial is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  At the time of the March 1994 decision, the 
records established that the veteran had a current diagnosis 
of kidney disease.  The service medical records do not 
indicate that the veteran complained of kidney disorder or 
disease, or that such was noted or diagnosed at discharge.  
Moreover, there was a lack of accepted evidence of continuity 
of symptomatology since service or a nexus to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
kidney disease.

The Board notes that the revised rules and regulations 
pertaining to Agent Orange did not aid the veteran in his 
claim as polycystic kidney disease is not on the list of 
presumptive disease resulting from exposure to Agent Orange.

B.  Liver disease

The RO denied service connection for a liver disorder in 
March 1994.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA and private medical evidence.  Service 
medical records show no complaints, findings, or treatment of 
renal disease during service.  

Private hospital records dated in March 1986 show that the 
veteran was treated for gross hematuria.  A renal sonogram 
revealed adult polycystic kidney disease.  A January 1988 VA 
examination diagnosed polycystic kidney disease and 
progressive renal insufficiency.  VA medical records from 
April to June 1991 show that the veteran underwent dialysis 
and continued treatment for kidney disease as well as end 
stage renal disease secondary to the polycystic kidney 
disease.  Private medical records from July 1991 to April 
1992 show continued dialysis and that the veteran received a 
renal transplant in April 1992.  An August 1992 VA 
examination revealed a diagnosis of postoperative status 
renal transplant for end stage renal disease with residuals 
and noted that the veteran was doing well in general.

At the time of the March 1994 RO decision, there was evidence 
of a current diagnosis of status post renal transplant for 
end stage renal disease and the veteran asserted that it 
developed as a result of exposure to Agent Orange during 
service.  However, the RO noted that there was no evidence of 
a liver disorder in service, and no showing of a nexus 
between the veteran's current status post renal transplant 
for end stage renal disease and his active service, to 
include exposure to Agent Orange.  The veteran did not appeal 
this decision, and thus this decision is final.

Pertinent evidence submitted or associated with the claims 
file since the March 1994 denial consists of copies of the VA 
medical records from April 1991 to March 1993, VA medical 
records from June 1993 to April 1998, private medical 
records, and the veteran's statements.  The photocopies of VA 
medical records from April 1991 to March 1993 that were of 
record at the time of the March 1994 rating decision are 
simply duplicative.  VA medical records from June 1993 to 
April 1998 show continued treatment for status post renal 
transplant; however, there were no findings or diagnosis of a 
liver disorder.  Private medical records show findings and 
treatment for cholecystitis and a cholecystectomy of the gall 
bladder, hepatic cysts, renal transplant, and polycystic 
renal disease.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.   However, to the extent 
that the veteran contends that his current liver disease is 
related to his service, such allegation is lay speculation on 
medical issues involving the etiology of a disability and 
does not bear directly and substantially to the claim on 
appeal and is not material.  Pollard, 6 Vet. App. 11 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray, 5 Vet. App. 211 (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 Vet. App. at 
268.  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is not generally 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. App. at 74; 
Routen, 10 Vet. App. 183.  More importantly, his recent 
statements are repetitive of his prior claim.  This evidence 
is not new. 

The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the RO at the time of the March 1994 RO decision.  See 
Reid, 2 Vet. App. 312.  None of the evidence submitted since 
the March 1994 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the March 1994 decision, the records 
established that the veteran had a current diagnosis of 
kidney disease with end stage renal disease.  The service 
medical records do not indicate that the veteran complained 
of liver disorder or disease, or that such was noted or 
diagnosed at discharge.  Moreover, there was a lack of 
accepted evidence of continuity of symptomatology since 
service or a nexus to service.  The evidence submitted does 
not change the prior evidentiary defects.  Accordingly, the 
Board concludes that the veteran has not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a liver disorder.

C.  High blood pressure

The RO denied service connection for high blood pressure in 
March 1994.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA and private medical evidence.  Service 
medical records show no complaints, findings, or treatment of 
high blood pressure during service.  At his January 1968 
discharge examination, his blood pressure was 120/70 and 
evaluation of the vascular system was normal.  A March 1986 
private medical record revealed that the veteran was seen 
with blood pressure reading of 150/100 and the diagnosis was 
high blood pressure.  At a January 1988 VA examination, his 
blood pressure was 140/90.

VA medical records from April to June 1991 show that the 
veteran had a diagnosis of high blood pressure.  Private 
medical records from July 1991 to April 1992 indicate that 
the veteran reported that he was diagnosed with polycystic 
kidney disease in 1986 when he was seen on evaluation for his 
hypertension.  These records show a diagnosis of hypertensive 
heart disease. 

At the time of the March 1994 RO decision, there was evidence 
of a current diagnosis of high blood pressure and the veteran 
asserted that it developed as a result of exposure to Agent 
Orange during service.  However, the RO noted that there was 
no evidence of high blood pressure in service, and no showing 
of a nexus between the veteran's current high blood pressure 
and his active service, to include exposure to Agent Orange.  
The veteran did not appeal this decision, and thus this 
decision is final.

Pertinent evidence submitted or associated with the claims 
file since the March 1994 denial consists of copies of the VA 
medical records from April 1991 to March 1993, VA medical 
records from June 1993 to April 1998, private medical 
records, and the veteran's statements.  The photocopies of VA 
medical records from April 1991 to March 1993 that were of 
record at the time of the March 1994 rating decision are 
simply duplicative.  VA medical records from June 1993 to 
April 1998 show continued treatment and diagnosis of high 
blood pressure.  Private medical records do not contain 
pertinent evidence as to the veteran's claim for service 
connection for high blood pressure.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.   However, to the extent 
that the veteran contends that his high blood pressure is 
related to his service, such allegation is lay speculation on 
medical issues involving the etiology of a disability and 
does not bear directly and substantially to the claim on 
appeal and is not material.  Pollard, 6 Vet. App. 11 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray, 5 Vet. App. 211 (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 Vet. App. at 
268.  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is not generally 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. App. at 74; 
Routen, 10 Vet. App. 183.  More importantly, his recent 
statements are repetitive of his prior claim.  This evidence 
is not new. 

The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the RO at the time of the March 1994 RO decision.  See 
Reid, 2 Vet. App. 312.  None of the evidence submitted since 
the March 1994 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the March 1994 decision, the records 
established that the veteran had a current diagnosis of high 
blood pressure.  The service medical records do not indicate 
that the veteran complained of or was treated for high blood 
pressure during service, or that such was noted or diagnosed 
at discharge.  Moreover, there was a lack of accepted 
evidence of continuity of symptomatology since service or a 
nexus to service.  The evidence submitted does not change the 
prior evidentiary defects.  Accordingly, the Board concludes 
that the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for high blood pressure.

D.  Back disorder

The RO denied service connection for a back disorder in March 
1994.  At that time, the evidence included the veteran's 
claim, service medical records, the veteran's statements, and 
VA and private medical evidence.  Service medical records 
show no complaints, findings, or treatment of a back disorder 
during service.  At his January 1968 discharge examination, 
the evaluation of the spine was normal.  At a January 1988 VA 
examination, the evaluation of his musculoskeletal system was 
negative except for generalized arthralgias and myalgias.

In a January 1989 statement, the veteran complained of back 
pain in the kidney area.  VA medical records from April to 
June 1991, private medical records from July 1991 to April 
1992, and an August 1992 VA examination show no complaints, 
findings, or diagnosis of a back disorder.  

At the time of the March 1994 RO decision, there was no 
evidence of a current diagnosis of a back disorder or a 
showing of such in service.  Thus, the RO denied service 
connection for a back disorder on a direct basis and as a 
result of exposure to Agent Orange.  The veteran did not 
appeal this decision, and thus this decision is final.

Pertinent evidence submitted or associated with the claims 
file since the March 1994 denial consists of copies of the VA 
medical records from April 1991 to March 1993, VA medical 
records from June 1993 to April 1998, private medical 
records, and the veteran's statements.  The photocopies of VA 
medical records from April 1991 to March 1993 that were of 
record at the time of the March 1994 rating decision are 
simply duplicative.  VA medical records from June 1993 to 
April 1998 show complaints and treatment of shoulder and neck 
pain, but there are no complaints or findings of a back 
disorder.  Private medical records do not contain any 
evidence of a back disorder.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.   However, to the extent 
that the veteran contends that he has a back disorder which 
is related to his service, such allegation is lay speculation 
on medical issues involving the etiology of a disability and 
does not bear directly and substantially to the claim on 
appeal and is not material.  Pollard, 6 Vet. App. 11 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray, 5 Vet. App. 211 (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 Vet. App. at 
268.  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is not generally 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. App. at 74; 
Routen, 10 Vet. App. 183.  Additionally, there is no 
competent medical evidence of record of a diagnosis of a back 
disorder as a residual of exposure to herbicides, including 
Agent Orange.  In the absence of proof of a current disease 
or injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  More importantly, 
his recent statements are repetitive of his prior claim.  
This evidence is not new. 
 
The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the RO at the time of the March 1994 RO decision.  See 
Reid, 2 Vet. App. 312.  None of the evidence submitted since 
the March 1994 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the March 1994 decision, the records did not 
establish that the veteran had a current diagnosis of a back 
disorder.  The service medical records do not indicate that 
the veteran complained of or was treated for a back disorder 
during service, or that such was noted or diagnosed at 
discharge.  Moreover, there was a lack of accepted evidence 
of continuity of symptomatology since service or a nexus to 
service.  The evidence submitted does not change the prior 
evidentiary defects.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a back disorder.

E.  Headaches

The RO denied service connection for headaches in March 1994.  
At that time, the evidence included the veteran's claim, 
service medical records, the veteran's statements, and VA and 
private medical evidence.  Service medical records show no 
complaints, findings, or treatment of a headache disorder 
during service.  At his January 1968 discharge examination, 
the evaluation of the veteran's head and neurologic status 
was normal.  At a January 1988 VA examination, there were no 
complaints or findings of headaches.  In conjunction with his 
claim, the veteran certified that he had headaches.  

In its March 1994 decision, the RO denied service connection 
for headaches on a direct basis and as a result of exposure 
to Agent Orange.  The veteran did not appeal this decision, 
and thus this decision is final.

Pertinent evidence submitted or associated with the claims 
file since the March 1994 denial includes copies of the VA 
medical records.  VA outpatient notes of 1993 show complaints 
of headaches and assessments of headaches on several 
occasions.  There were no comments as to the cause of the 
reported headaches.  These reports simply reflect that the 
veteran was telling the examiners the same information that 
he had previously told the RO-that he had headaches.  This is 
cumulative and not new.  The assessment of headaches simply 
reflects what the veteran told the examiners, unenhanced by 
any medical findings, analysis, or other input from a trained 
medical professional.  Such reports are not evidence to 
reopen a claim.  See LeShore v. Brown, 8 Vet App 406, 409 
(1995).  

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.   However, to the extent 
that the veteran contends that he has headaches related to 
his service, such allegation is lay speculation on medical 
issues involving the etiology of a disability and does not 
bear directly and substantially to the claim on appeal and is 
not material.  Pollard, 6 Vet. App. 11 (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray, 5 Vet. App. 211 (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 Vet. App. at 
268.  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is not generally 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. App. at 74; 
Routen, 10 Vet. App. 183.  Additionally, there is no 
competent medical evidence of record of a diagnosis of 
headaches as a residual of exposure to herbicides, including 
Agent Orange.  In the absence of proof of a current disease 
or injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  More importantly, 
his recent statements are repetitive of his prior claim.  
This evidence is not new. 
 
The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the RO at the time of the March 1994 RO decision.  See 
Reid, 2 Vet. App. 312.  None of the evidence submitted since 
the March 1994 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the March 1994 decision, the records did not 
provide accepted evidence of continuity of symptomatology 
since service or a nexus to service.  The evidence submitted 
does not change the prior evidentiary defects.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for headaches.

F. Skin

In July 1989, the veteran claimed service connection for 
rashes on both legs, itch on the body and dry skin.  The 
claim for service connection for squamous cell carcinoma on 
the nose involves different manifestations on a different 
part of the body and is a different and new claim.  The claim 
for service connection for squamous cell carcinoma on the 
nose will not be discussed in this section but will addressed 
below.  Here, the Board addresses the petition to reopen the 
old claim for service connection for a skin disorder 
manifested by rashes on both legs, itch on the body and dry 
skin.  The RO denied service connection for a skin disorder 
in March 1994.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA and private medical evidence.  Service 
medical records show no complaints, findings, or treatment of 
a skin disorder during service.  At his January 1968 
discharge examination, the evaluation of the skin was normal.  
At a January 1988 VA examination, there were no skin 
complaints or findings.  The skin was normal on the August 
1992 VA examination.  

At the time of the March 1994 RO decision, there was no 
evidence of a current diagnosis of a skin disorder or a 
showing of such in service.  Thus, the RO denied service 
connection for a skin disorder on a direct basis and as a 
result of exposure to Agent Orange.  The veteran did not 
appeal this decision, and thus this decision is final.

Pertinent evidence submitted or associated with the claims 
file since the March 1994 denial consists of copies of the VA 
medical records, private medical records, and the veteran's 
statements.  Notably, herpes simplex was reported on several 
occasions in 1993.  This infection has skin manifestations.  
Cf Bowers v. Derwinski, 2 Vet. App. 675 (1992); ZN v. Brown, 
6 Vet. App. 183 (1994).  This diagnosis many years after 
service, without any evidence linking it to disease or injury 
in service, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  At the 
time of the 1994 RO decision, the veteran certified that he 
had skin symptoms.  He was competent to report what he felt 
and saw on his skin.  The medical diagnosis is cumulative in 
affirming the presence of a skin disorder.  It is new in 
linking the skin disorder to a herpes simplex infection; 
however, that does not link the disease to herbicide exposure 
or any other disease or injury in service.  In 1994, there 
was no evidence connecting a skin disorder manifested by 
rashes on both legs, itch on the body and dry skin to disease 
or injury in service.  There is still no such evidence of 
record.  The veteran's recent statements are repetitive of 
his prior claim.  This evidence is not new. 
 
The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the RO at the time of the March 1994 RO decision.  See 
Reid, 2 Vet. App. 312.  None of the evidence submitted since 
the March 1994 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for a skin 
disorder manifested by rashes on both legs, itch on the body 
and dry skin.


New Claims

The veteran has appealed the denial of service connection for 
squamous cell cancer of the nose and restrictive lung disease 
as a result of his exposure to Agent Orange in Vietnam.  As a 
threshold inquiry, it is necessary to determine if he has 
submitted a well grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.
Diseases that have been positively associated with Agent 
Orange exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e)(1999).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. § 3.307(a) (1999).

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
Agent Orange and/or other herbicides.  
The Court determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  

Service medical records show no complaints, findings, or 
diagnosis of a skin disorder of the nose, squamous cell 
cancer, or lung disease.  At his January 1968 discharge 
examination, all findings were normal.

Private medical records from 1986 show no complaints, 
findings, or diagnoses of skin or lung disorders.  At a 
January 1988 VA examination, there were no complaints, 
findings, or diagnoses of skin or lung disorders.  On 
evaluation, his head, face, and neck were normal, he was 
described as a well developed well nourished white male who 
appeared chronically ill, and lungs were clear to 
auscultation and percussion.  There was no indication of any 
skin disease present.

A.  Squamous Cell Cancer Of The Nose

In a July 1989 statement, the veteran complained of dry skin 
with rashes on both legs and itching on his body.  VA medical 
records from April 1991 to June 1991 and private medical 
records from July 1991 to April 1992 show that the veteran 
was being treated for kidney disease.  The records show no 
complaints, findings, or diagnoses of skin disease.  At an 
August 1992 VA examination, evaluation of the skin was 
normal.

VA medical records from November 1997 to April 1998 show that 
the veteran was seen for a 1cm. epidural carcinoma on the 
left side bridge of the nose.  The veteran underwent excision 
and skin grafting.

The veteran's claim for service connection for squamous cell 
cancer of the nose as a result of exposure to Agent Orange is 
not well grounded.  As previously noted, the veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  The Board has carefully considered the 
veteran's statements with respect to his claim; however, 
through his statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting his lay 
statements as to the existence of a disease and a 
relationship between that disease and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet. App. at 611.  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, 5 Vet. App. at 93.  
In the instant case, there is no competent medical evidence 
linking the veteran's skin cancer to disease or injury in 
service, to include exposure to Agent Orange.  Accordingly, 
the Board concludes that the veteran's claim for service 
connection for a skin disorder to include squamous cell 
cancer of the nose is not well grounded and is denied.  

B.  Restrictive lung disease

VA medical records from April 1991 to June 1991 show that 
veteran was initially seen in April 1991 for training on the 
home hemodialysis training program for his polycystic kidney 
disease.  In June 1991, the veteran was hospitalized 
complaining of chest pain and shortness of breath after 
catheter replacement.  X-rays showed a left pneumothorax.  
The diagnosis was left lung pneumothorax.

At a March 1993 VA examination, the veteran complained of 
shortness of breath after walking 3 to 4 minutes.  He 
reported a history of left pneumothorax at the time of a 
Mahukar placement for kidney dialysis which resolved with 
treatment.  The veteran reported that he was exposed to 
chemical sprayed from planes while in Vietnam, which he 
believed was Agent Orange.  On evaluation, his lungs were 
clear and his respiratory rate was 12.  Chest x-ray was 
normal and there was no evidence of pleural thickening on the 
left.  Overall pulmonary function testing revealed minimal 
restrictive impairment without evidence of obstruction.  The 
diagnosis was minimal restrictive disease by pulmonary 
function tests with normal spirometry, diffusing capacity, 
and blood gas.  The examiner noted that the chest x-ray did 
not show any evidence of residual scarring or damage to the 
left lung.

Subsequent private and VA medical records show no complaints, 
findings, or diagnoses of restrictive lung disease.  A 
February 1998 VA Medical Center (VAMC) discharge summary 
revealed that the veteran specifically denied dyspnea and 
pleuritic pain.  On evaluation, the lungs were clear to 
auscultation with no wheezes, rhonchi, or crackles.  The 
diagnoses were supraventricular tachycardia and status post 
renal transplant.

The veteran's claim for service connection for restrictive 
lung disease as a result of exposure to Agent Orange is not 
well grounded.  As pervasively noted, the veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  The Board has carefully considered the 
veteran's statements with respect to his claim; however, 
through his statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting his lay 
statements as to the existence of a disease and a 
relationship between that disease and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet. App. at 611.  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, 5 Vet. App. at 93.  
In the instant case, there is no competent medical evidence 
linking the veteran's restrictive lung disease to service, to 
include exposure to Agent Orange.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
restrictive lung disease is not well grounded and is denied.

The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.  The veteran's claims were denied by 
the RO.  The Board considered the same law and regulations.  
The Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements of submitting well 
grounded claims.  The result is the same.

Also:

Pursuant to the Agent Orange Act of 1991, the National 
Academy of Sciences (NAS) periodically reviews scientific 
evidence concerning the association between exposure to 
herbicides and each disease suspected of association with 
such exposure.  VA reviewed the most recent report and found 
no new basis to associate any claimed disabilities with 
exposure to herbicides.  64 Fed. Reg. 59232-59243 (Nov. 2, 
1999).  The Board has reviewed this Federal Register 
publication and finds that it does not provide any basis to 
grant any of the benefits sought in this case.   

The Board notes the veteran served with an infantry unit in 
Vietnam and has claimed combat service.  The provisions of 
38 U.S.C.A. § 1154(b) (West 1991) help a combat veteran in 
relation to the question of service incurrence once the 
merits stage of the service-connected analysis has been 
reached.  The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
do not provided the nexus evidence needed in this case.  

Further, the record does not provide the threshold evidence 
connecting current disability to disease or injury in 
service, so we do not proceed to the weighing of the merits.  
Since the threshold requirement of 38 U.S.C.A. § 5107(a) 
(West 1991) for a well grounded claim is not met, there is no 
positive evidence of a connection to analyze under 
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

The veteran's petition to reopen his claim for service 
connection for kidney disease is denied.  The veteran's 
petition to reopen his claim for service connection for a 
liver disorder is denied.  The veteran's petition to reopen 
his claim for service connection for high blood pressure is 
denied.  The veteran's petition to reopen his claim for 
service connection for a back disorder is denied.  The 
veteran's petition to reopen his claim for service connection 
for headaches is denied.  The veteran's petition to reopen 
his claim for service connection for a skin disorder (claimed 
as rashes on both legs, itching of the body and dry skin) is 
denied.  Service connection for squamous cell cancer of the 
nose is denied.  Service connection for lung restrictive 
disease is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


